Fourth Court of Appeals
                                          San Antonio, Texas
                                                 January 13, 2021

                                              No. 04-21-00004-CV

                             IN RE Scott KEHOE and Tana Kehoe, Relators

                                       Original Mandamus Proceeding 1

                                                     ORDER

     Relators’ petition for writ of mandamus and motion for temporary relief are hereby
DENIED.

         It is so ORDERED on January 13, 2021.



                                                                         _____________________________
                                                                         Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2021.

                                                                         _____________________________
                                                                         Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 15-089, styled Richard Wagner, et al., v. Kehoe, Tanita Faye, et al., pending
in the 451st Judicial District Court, Kendall County, Texas, the Honorable Kirsten Cohoon presiding.